3. Operation of taxation systems: Fiscalis 2013 (vote)
- Hans-Peter Martin report
- Before the vote:
rapporteur. - (DE) Mr President, I shall only take up your attention very briefly. The report before us on the Community programme Fiscalis, a legislative programme, has been disgracefully censored. The chairwoman of the Committee on Economic and Monetary Affairs, the Socialist Member Pervenche Berès, inexplicably censored the explanatory statement of my report on her own authority. This is unworthy of a parliament that calls itself democratic. You will find the censored passages at the end of a lengthy exposé on money-wasting and on scrutiny of the European Commission in an addendum - perhaps you could call the House to order, Mr President - in an addendum which is attached for those who are interested.
(Mixed reactions)
You were the cause of the disorder. I reject your accusations against Mrs Berès. That is no way to behave here in Parliament.
(Applause)
(FR) Mr President, the explanatory statement accompanying this report happens to have been completely contradicted by the vote on the resolution in committee, a resolution which this Parliament is now about to be asked to vote on. Consequently, applying our Rules of Procedure, I asked our rapporteur to kindly withdraw the terms of the explanatory statement since it did not correspond with the resolution as it had been adopted in committee. These terms were added to the explanatory statement in the form of a minority opinion, in accordance with strict application of our Rules of Procedure.
I thank you, Mr President, for having allowed me to inform the House about the reality of democratic life within the Committee on Economic and Monetary Affairs.
(Applause)
Thank you, Mrs Berès. I did not doubt that.